     Case: 1:20-cv-01908-DAP Doc #: 28 Filed: 09/15/20 1 of 16. PageID #: 477




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

A. PHILIP RANDOLPH INSTITUTE OF
OHIO et al.,

               Plaintiffs,                           Civil Action No. 1:20-cv-01908

       v.                                            Judge Dan Aaron Polster

FRANK LAROSE, in his official capacity as
Secretary of State of Ohio,

               Defendant.




ANSWER OF DONALD J. TRUMP FOR PRESIDENT, INC., THE OHIO REPUBLICAN
      PARTY, THE REPUBLICAN NATIONAL COMMITTEE, AND THE
        NATIONAL REPUBLICAN CONGRESSIONAL COMMITTEE

       Intervenor-Defendants Donald J. Trump for President, Inc., the Ohio Republican Party, the

Republican National Committee, and the National Republican Congressional Committee (the

“Republican Committees”) respectfully answer Plaintiffs’ Complaint. Any allegation in the

Complaint not explicitly responded to in this Answer is hereby denied.

       1.      The allegations that Directive 2020-16 “unconstitutionally burdens Plaintiffs’ right

to vote” or will cause votes to be “suppressed” are legal conclusions that do not require a response.

To the extent one is required, the Republican Committees deny the allegations. The Republican

Committees are without knowledge or information sufficient to form a belief about the truth of the

remaining allegations in Paragraph 1 and so deny them.

       2.      The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 2 and so deny them.
     Case: 1:20-cv-01908-DAP Doc #: 28 Filed: 09/15/20 2 of 16. PageID #: 478




       3.      The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 3 and so deny them.

       4.      Plaintiffs’ description of Directive 2020-16 is a legal conclusion that does not

require a response. To the extent any response is required, Directive 2020-16 speaks for itself.

The Republican Committees deny any allegation in Paragraph 4 inconsistent with its provisions.

The Republican Committees deny the remaining allegations in Paragraph 4.

       5.      The allegation that Directive 2020-16 “substantially burdens Plaintiffs’ and their

members’ constitutional right to vote” is a legal conclusion that does not require a response. To

the extent one is required, the Republican Committees deny the allegation. The Republican

Committees are without knowledge or information sufficient to form a belief about the truth of the

remaining allegations in Paragraph 5 and so deny them.

       6.      The allegations that Directive 2020-16 “unlawfully favors” certain voters and

“substantially burdens all Ohioans” are legal conclusions that do not require a response. To the

extent one is required, the Republican Committees deny the allegations.             The Republican

Committees are without knowledge or information sufficient to form a belief about the truth of the

remaining allegations in Paragraph 6 and so deny them.

       7.      The Republican Committees deny that Directive 2020-16 operates as an “obstacle”

for voters. The Republican Committees are without knowledge or information sufficient to form

a belief about the truth of the remaining allegations in Paragraph 7 and so deny them.

       8.      The allegation that Defendant has “burdened and threatened” the “fundamental

right to vote” is a legal conclusion that does not require a response. To the extent one is required,

the Republican Committees deny the allegation.          The Republican Committees are without


                                                -2-
     Case: 1:20-cv-01908-DAP Doc #: 28 Filed: 09/15/20 3 of 16. PageID #: 479




knowledge or information sufficient to form a belief about the truth of the remaining allegations

in Paragraph 8 and so deny them.

       9.      Paragraph 9 states legal conclusions that do not require a response. To the extent

one is required, the caselaw quoted and cited in Paragraph 9 speaks for itself.

       10.     The Republican Committees admit that Plaintiffs seek the relief described. The

Republican Committees deny that Plaintiffs are entitled to the relief requested.

                                JURISDICTION AND VENUE

       11.     The Republican Committees admit that Plaintiffs purport to bring this suit under 42

U.S.C. §§ 1983 and 1988 and allege violations of the First and Fourteenth Amendments.

       12.     Paragraph 12 states legal conclusions that do not require a response. To the extent

a response is required, the Republican Committees deny the allegations in Paragraph 12.

       13.     The Republican Committees admit that Defendant Frank LaRose is the Secretary

of State of Ohio and that Plaintiffs purport to sue him in his official capacity. Paragraph 13

otherwise states a legal conclusion that does not require a response.

       14.     Paragraph 14 states a legal conclusion that does not require a response. To the

extent a response is required, the Republican Committees do not contest venue and deny any

remaining allegations in Paragraph 14.

       15.     Paragraph 15 states a legal conclusion that does not require a response.

                                            PARTIES

       16.     The Republican Committees admit that A. Philip Randolph Institute of Ohio is a

state chapter of the A. Philip Randolph Institute, a national organization for African-American

trade unionists and community activists. As to the remaining allegations in Paragraph 16, the


                                               -3-
     Case: 1:20-cv-01908-DAP Doc #: 28 Filed: 09/15/20 4 of 16. PageID #: 480




Republican Committees are without knowledge or information sufficient to form a belief about the

truth of such allegations and so deny them.

       17.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 17 and so deny them.

       18.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 18 and so deny them.

       19.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 19 and so deny them.

       20.     The Republican Committees admit that League of Women Voters of Ohio is a

membership organization affiliated with the League of Women Voters of the United States. As to

the remaining allegations in Paragraph 20, the Republican Committees are without knowledge or

information sufficient to form a belief about the truth of such allegations and so deny them.

       21.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 21 and so deny them.

       22.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 22 and so deny them.

       23.     The Republican Committees admit that the Ohio State Conference of the NAACP

is a membership organization that serves as an arm of the National Association for the

Advancement of Colored People.         The Republican Committees are without knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph 23

and so deny them.




                                               -4-
     Case: 1:20-cv-01908-DAP Doc #: 28 Filed: 09/15/20 5 of 16. PageID #: 481




       24.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 24 and so deny them.

       25.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 25 and so deny them.

       26.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 26 and so deny them.

       27.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 27 and so deny them.

       28.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 28 and so deny them.

       29.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 29 and so deny them.

       30.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 30 and so deny them.

       31.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 31 and so deny them.

       32.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 32 and so deny them.

       33.     The Republican Committees admit that Defendant LaRose is Ohio’s Secretary of

State and that Plaintiffs purport to sue him in his official capacity. Paragraph 33 otherwise states

legal conclusions that do not require a response. To the extent one is required, Ohio law addressing

the Secretary of State’s duties and authority, including Ohio Revised Code §§ 3501.04, 3501.05,


                                               -5-
     Case: 1:20-cv-01908-DAP Doc #: 28 Filed: 09/15/20 6 of 16. PageID #: 482




3501.053, and Ohio Administrative Code § 111:3-1-01, speaks for itself.          The Republican

Committees deny any allegation in Paragraph 33 inconsistent with these provisions.

       34.     Paragraph 34 states legal conclusions that do not require a response. To the extent

one is required, Ohio law addressing the Secretary of State’s duties and authority, including Ohio

Revised Code § 3501.04, speaks for itself. The Republican Committees deny any allegation in

Paragraph 34 inconsistent with these provisions.

                                 FACTUAL ALLEGATIONS

       35.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 35 and so deny them.

       36.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 36 and so deny them.

       37.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 37 and so deny them.

       38.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 38 and so deny them.

       39.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 39 and so deny them.

       40.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 40 and so deny them.

       41.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 41 and so deny them.




                                               -6-
     Case: 1:20-cv-01908-DAP Doc #: 28 Filed: 09/15/20 7 of 16. PageID #: 483




       42.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 42 and so deny them.

       43.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 43 and so deny them.

       44.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 44 and so deny them.

       45.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 45 and so deny them.

       46.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 46 and so deny them.

       47.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 47 and so deny them.

       48.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 48 and so deny them.

       49.     The Republican Committees deny that Defendant LaRose has “taken away” any

voter’s ability to engage in absentee voting. The Republican Committees are without knowledge

or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

49 and so deny them.

       50.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 50 and so deny them.

       51.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 51 and so deny them.


                                               -7-
     Case: 1:20-cv-01908-DAP Doc #: 28 Filed: 09/15/20 8 of 16. PageID #: 484




       52.      The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 52 and so deny them.

       53.      The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 53 and so deny them.

       54.      The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 54 and so deny them.

       55.      The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 55 and so deny them.

       56.      Plaintiffs’ description of Directive 2020-16 is a legal conclusion that does not

require a response. To the extent one is required, Directive 2020-16 speaks for itself. The

Republican Committees deny any allegation in Paragraph 56 inconsistent with its provisions. The

Republican Committees are without knowledge or information sufficient to form a belief about the

truth of the remaining allegations in Paragraph 56 and so deny them.

       57.      The Republican Committees admit that a ballot drop box “provides voters an

alternate method to return their absentee applications and absentee ballots” and that voters “drop

off their absentee applications and ballots in sealed and signed envelopes in a designated secure

drop box.” The remainder of Paragraph 57 states legal conclusions that do not require a response.

To the extent one is required, the Republican Committees deny the remaining allegations in

Paragraph 57.

       58.      The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 58 and so deny them.




                                               -8-
     Case: 1:20-cv-01908-DAP Doc #: 28 Filed: 09/15/20 9 of 16. PageID #: 485




       59.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 59 and so deny them.

       60.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 60 and so deny them.

       61.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 61 and so deny them.

       62.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 62 and so deny them.

       63.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 63 and so deny them.

       64.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 64 and so deny them.

       65.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 65 and so deny them.

       66.     Paragraph 66 states legal conclusions that do not require a response. To the extent

one is required, Ohio law regarding absentee voting, including Ohio Revised Code § 3509.02(B),

speaks for itself. The Republican Committees deny any allegation in Paragraph 66 inconsistent

with these provisions.

       67.     Paragraph 67 states legal conclusions that do not require a response. To the extent

one is required, Ohio law regarding absentee voting, including Ohio Revised Code § 3509.03(A),

speaks for itself. The Republican Committees deny any allegation in Paragraph 67 inconsistent

with these provisions.


                                               -9-
    Case: 1:20-cv-01908-DAP Doc #: 28 Filed: 09/15/20 10 of 16. PageID #: 486




       68.     Paragraph 68 states legal conclusions that do not require a response. To the extent

one is required, Ohio law regarding absentee voting, including Ohio Revised Code § 3509.03(A),

speaks for itself. The Republican Committees deny any allegation in Paragraph 68 inconsistent

with these provisions.

       69.     Paragraph 69 states legal conclusions that do not require a response. To the extent

one is required, Ohio law regarding absentee voting, including Ohio Revised Code § 3509.05(A),

speaks for itself. The Republican Committees deny any allegation in Paragraph 69 inconsistent

with these provisions.

       70.     Paragraph 70 states legal conclusions that do not require a response. To the extent

one is required, Ohio law regarding absentee voting, including Ohio Revised Code § 3509.05(B),

speaks for itself. The Republican Committees deny any allegation in Paragraph 70 inconsistent

with these provisions.

       71.     Plaintiffs’ description of the reasons an election official can reject an absentee

ballot is a legal conclusion that does not require a response. To the extent one is required, Ohio

law regarding absentee voting, including Ohio Revised Code § 3509.06(D)(3)(b), speaks for itself.

The Republican Committees deny any allegation in Paragraph 71 inconsistent with these

provisions. The Republican Committees are without knowledge or information sufficient to form

a belief about the truth of the remaining allegations in Paragraph 71 and so deny them.

       72.     The allegation that “a confluence of events,” including the issuance of Directive

2020-16, “substantially burdens” the right to vote is a legal conclusion that does not require a

response. To the extent one is required, the Republican Committees deny the allegation. The




                                              - 10 -
    Case: 1:20-cv-01908-DAP Doc #: 28 Filed: 09/15/20 11 of 16. PageID #: 487




Republican Committees are without knowledge or information sufficient to form a belief about the

truth of the remaining allegations in Paragraph 72 and so deny them.

       73.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 73 and so deny them.

       74.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 74 and so deny them.

       75.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 75 and so deny them.

       76.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 76 and so deny them.

       77.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 77 and so deny them.

       78.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 78 and so deny them.

       79.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 79 and so deny them.

       80.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 80 and so deny them.

       81.     The Republican Committees are without knowledge or information sufficient to

form a belief about the truth of the allegations in Paragraph 81 and so deny them.

       82.     The allegation that Directive 2020-16 “significantly burdens” voters is a legal

conclusion that does not require a response. To the extent one is required, the Republican


                                              - 11 -
    Case: 1:20-cv-01908-DAP Doc #: 28 Filed: 09/15/20 12 of 16. PageID #: 488




Committees deny the allegation.        The Republican Committees are without knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph 82

and so deny them.

       83.     The allegation that Directive 2020-16 “significantly burdens” voters is a legal

conclusion that does not require a response. To the extent one is required, the Republican

Committees deny the allegation.        The Republican Committees are without knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph 83

and so deny them.

       84.     The allegation that voters will be “disenfranchised” without additional drop boxes

is a legal conclusion that does not require a response. To the extent one is required, the Republican

Committees deny the allegation.        The Republican Committees are without knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph 84

and so deny them.

                                  FIRST CAUSE OF ACTION

       85.     The Republican Committees incorporate their responses to the preceding

paragraphs.

       86.     Paragraph 86 states legal conclusions that do not require a response. To the extent

one is required, the caselaw quoted and cited in Paragraph 86 speaks for itself.

       87.     Paragraph 87 states legal conclusions that do not require a response. To the extent

one is required, the caselaw quoted and cited in Paragraph 87 speaks for itself.

       88.     The Republican Committees deny the allegations in Paragraph 88.

       89.     The Republican Committees deny the allegations in Paragraph 89.


                                               - 12 -
    Case: 1:20-cv-01908-DAP Doc #: 28 Filed: 09/15/20 13 of 16. PageID #: 489




                              SECOND CAUSE OF ACTION

       90.    The Republican Committees incorporate their responses to the preceding

paragraphs.

       91.    Paragraph 91 states legal conclusions that do not require a response. To the extent

one is required, the Fourteenth Amendment and the caselaw cited in Paragraph 91 speak for

themselves.

       92.    The Republican Committees deny the allegations in Paragraph 92.

       93.    The Republican Committees deny the allegations in Paragraph 93.

       94.    The Republican Committees deny the allegations in Paragraph 94.

       95.    The Republican Committees deny the allegations in Paragraph 95.




                                             - 13 -
     Case: 1:20-cv-01908-DAP Doc #: 28 Filed: 09/15/20 14 of 16. PageID #: 490




                                      PRAYER FOR RELIEF

        (1)     The Republican Committees deny the allegations in Paragraph (1) and deny that

Plaintiffs are entitled to the relief requested.

        (2)     The Republican Committees deny the allegations in Paragraph (2) and deny that

Plaintiffs are entitled to the relief requested.

        (3)     The Republican Committees deny the allegations in Paragraph (3) and deny that

Plaintiffs are entitled to the relief requested.

        (4)     The Republican Committees deny the allegations in Paragraph (4) and deny that

Plaintiffs are entitled to the relief requested.

        (5)     The Republican Committees deny the allegations in Paragraph (5) and deny that

Plaintiffs are entitled to the relief requested.

        (6)     The Republican Committees deny the allegations in Paragraph (6) and deny that

Plaintiffs are entitled to the relief requested.

        (7)     The Republican Committees deny the allegations in Paragraph (7) and deny that

Plaintiffs are entitled to the relief requested.

                           AFFIRMATIVE AND OTHER DEFENSES

        Without assuming the burden of proof, and while reserving the right to assert all applicable

affirmative defenses supported in law and fact, the Republican Committees assert the following

affirmative defenses:

                                FIRST AFFIRMATIVE DEFENSE

        The Court lacks subject matter jurisdiction over Plaintiffs’ claims.




                                                   - 14 -
    Case: 1:20-cv-01908-DAP Doc #: 28 Filed: 09/15/20 15 of 16. PageID #: 491




                            SECOND AFFIRMATIVE DEFENSE

       The Complaint fails to allege sufficient facts upon which a claim for relief may be granted.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiffs lack standing to assert their claims in the Complaint.

                            FOURTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by the applicable statutes of limitations.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by the equitable doctrines of laches, estoppel, unclean hands,

and/or waiver.

                                         CONCLUSION

       The Republican Committees respectfully request that the Court (1) dismiss Plaintiffs’

claims with prejudice and enter judgment for Defendants; (2) deny Plaintiffs’ prayer for relief; and

(3) grant other such relief as the Court may deem proper.




                                               - 15 -
    Case: 1:20-cv-01908-DAP Doc #: 28 Filed: 09/15/20 16 of 16. PageID #: 492




Dated: September 10, 2020                Respectfully submitted,


                                        s/ Christopher M. McLaughlin
                                        Christopher M. McLaughlin (0078186)
                                        E-mail: cmmclaughlin@jonesday.com
                                        JONES DAY
                                        North Point, 901 Lakeside Avenue
                                        Cleveland, OH 44114.1190
                                        Telephone: (216) 586-3939
                                        Facsimile: (216) 579-0212

                                        John M. Gore*
                                        E-mail: jmgore@jonesday.com
                                        E. Stewart Crosland*
                                        E-mail: scrosland@jonesday.com
                                        Stephen J. Kenny*
                                        E-mail: skenny@jonesday.com
                                        JONES DAY
                                        51 Louisiana Avenue, N.W.
                                        Washington, D.C. 20001
                                        Telephone: (202) 879-3939
                                        Facsimile: (202) 626-1700

                                        Attorneys for Proposed Intervenor-
                                        Defendants

                                        *Pro hac vice application forthcoming




                                      - 16 -
